IN THE SUPREME COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellant, § No. 72, 2015
§
V. §
§
DUSTIN JONES, (3‘ Court BelowwSuperior Court
FRANKLIN BLUNT, § of the State of Delaware,
MAURICE FINNEY, § in and for Sussex County
KENNETH FRIEDMAN, § Cr. ID Nos. 1211019365,
MAURICE GORDON, § 1301011132, 09101017486,
ELLIOTT JOHNSON, § 1305023244, 1209020179,
JENNIFER NICHOLS, § 1310003537, 1310002748,
SEAN O’CONNOR, § 1304021539, 1106001209,
ANTONIO SERPA, § 13020048 88, 1303025577,
EDSEL WOOTEN, § 1001018149
EDSEL WOOTEN, §
DANIEL ECKSTROM. §
§
Defendants Below, §
Appeilees. §

Submitted: February 13, 2015
Decided: February 23, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
O R D E R

This 23rd day of February 2015, it appears to the Court that:

(1) The appellant, the State of Delaware, has petitioned this Court, under
10 Del. C. § 9903 and Supreme Court Rule 27(b), for leave to appeal a portion of

the Superior Court’s January 14, 2015 order dismissing the appellees’ motions for

postconviction relief under Superior Court Criminal Rule 61 (“Rule 61”). The
State seeks to have this Court review the Superior Court’s decision not to apply the
procedural bars of Rule 61. The January 14, 2015 order is already the subject of a

pending appeal, Jones v. State, No. 67, 2015, which was ﬁled by the appellees in

this appeal.
(2) Section 9903 provides:

The State may apply to the appellate court to permit an appeal to
determine a substantial question of law or procedure, and the appellate
court may permit the appeal in its absolute discretion. The appellate
court shall have the power to adopt rules governing the allowance of
the appeal; but, in no event of such appeals shall the decision or result
of the appeal affect the rights of the defendant and he or she shall not
be obligated to defend the appeal, but the court may require the Public
Defender of this State to defend the appeal and to argue the cause.1

The issue that the State seeks to appeal can be raised by the State in Jones v. State,
No. 67, 2015.2 We have therefore determined, in the exercise of our discretion,
that the State’s application for leave to appeal should be denied.

NOW, THEREFORE, IT IS ORDERED that the State’s application for
leave to appeal is DENIED.

BY THE COURT:
'-—'}
Ju ce

1 10 Del. C. § 9903.

2 Winshall v. Viacom Int’l, Inc, 76 A.3d 808, 815 11.13 (Del. 2013); In re Santa Fe Pac. Corp.
S‘holder Ling, 669 A.2d 59, 67 (Del. 1995).